   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 1 of 12. PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
SHERI TROZZI                                  Case No.
c/o Zipkin Whiting
3637 Green Road                               JUDGE
Beachwood, Ohio 44122
                                              COMPLAINT
Plaintiff
                                              Jury Trial Demanded
-vs-

LAKE COUNTY
105 Main Street
Painesville, Ohio 44077

and

DANIEL DUNLAP
(In His Individual and Official Capacities)
7320 Morley Road
Painesville, Ohio 44077

and

DIANE SNOW
(In Her Individual and Official Capacities)
1106 Dalton Road
Painesville, Ohio 44077

and

RYAN STAKICH
(In His Individual and Official Capacities)
8133 Broadmoor Road
Mentor, Ohio 44060

and

SCOTT CAPRON
(In His Individual and Official Capacities)
408 Atwood Street NW
Warren, Ohio 44483

Defendants.


                                         1
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 2 of 12. PageID #: 2



      Now comes Plaintiff Sheri Trozzi, by and through undersigned counsel,

and hereby states her Complaint against Defendants as follows:

                                   Jurisdiction and Venue

1. This action arises under the laws of the United States, and jurisdiction is

   conferred on this Court under 28 U.S.C. § 1331 (federal question) and 28

   U.S.C. § 1343 (civil rights).

2. Venue in the Northern District of Ohio is proper under 28 U.S.C. § 1391(b),

   because it is the district in which all of the Defendants reside, and because a

   substantial part of the events or omissions giving rise to the claims occurred

   within the Northern District of Ohio.

                                       Parties

3. All of the foregoing paragraphs are incorporated as though fully set forth

   here.

4. Plaintiff Sheri Trozzi was a resident of Lake County, Ohio at all times relevant

   to this action. Plaintiff Trozzi brings this action to enforce her rights under the

   United States Constitution.

5. Defendant Lake County is a unit of local government organized under the

   laws of the State of Ohio. Defendant Lake County is a “person” under 42

   U.S.C. § 1983. At all times relevant hereto, Defendant Lake County acted

   under the color of law.

6. Defendant Daniel Dunlap was a resident of Lake County, Ohio at all times

   relevant to this action. Defendant Dunlap is a “person” under 42 U.S.C. §




                                          2
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 3 of 12. PageID #: 3



   1983. At all times relevant hereto, Defendant Dunlap acted as sheriff for Lake

   County and under the color of law.

7. Defendant Diane Snow was a resident of Lake County, Ohio at all times

   relevant to this action. Defendant Snow is a “person” under 42 U.S.C. § 1983.

   At all times relevant hereto, Defendant Snow acted as a nurse for Lake

   County and under the color of law.

8. Defendant Ryan Stakich was a resident of Lake County, Ohio at all times

   relevant to this action. Defendant Stakich is a “person” under 42 U.S.C. §

   1983. At all times relevant hereto, Defendant Stakich acted as a correctional

   officer for Lake County and under the color of law.

9. Defendant Scott Capron was a resident of Trumbull County, Ohio at all times

   relevant to this action. Defendant Capron is a “person” under 42 U.S.C. §

   1983. At all times relevant hereto, Defendant Capron acted as a correctional

   officer for Lake County and under the color of law.

                                        Facts

10. All of the foregoing paragraphs are incorporated as though fully set forth

   here.

11. This is a civil rights action. The Defendants’ deliberate indifference to Plaintiff

   Trozzi’s serious medical needs caused her to develop a severe stomach ulcer,

   which required her to undergo and endure highly invasive stomach

   surgeries.

12. In the summer of 2014, Plaintiff Trozzi underwent gastric bypass surgery.




                                          3
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 4 of 12. PageID #: 4



13. As a result, her doctor prescribed her Protonix, which she needed to take to

   prevent the onset of stomach ulcers.

14. The gastric bypass surgery made Plaintiff Trozzi susceptible to stomach

   ulcers and she was required to take Protonix.

15. On March 30, 2018, Plaintiff Trozzi was arrested in Mentor following a traffic

   stop.

16. Her car was impounded and she was later booked into Defendant Lake

   County’s jail.

17. On a “Lake County Adult Detention Facility” form, Nurse “S. Watson” noted

   that Plaintiff Trozzi was “[r]ebooked without meds”.

18. Plaintiff Trozzi’s Protonix was in her impounded car.

19. While in Defendant Lake County’s custody, Plaintiff Trozzi, both verbally

   and in writing, requested her Protonix, and she explained that she needed it

   in order to prevent the onset of stomach ulcers.

20. But her requests fell on deaf ears. Defendants Lake County and Dunlap’s

   policy, practice and/or custom did not allow for the Protonix to be obtained

   from Plaintiff Trozzi’s impounded car. As the days went by, Plaintiff Trozzi’s

   abdominal pain became increasingly painful.

21. On April 10, 2018 and on a “Lake County Adult Detention Facility Inmate

   Request” form, Plaintiff Trozzi wrote, “because of my surgery I need to be

   put back on my stomach medicine, Protonix 40mg. It prevents ulcers + I am

   already beginning to develop one.”




                                          4
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 5 of 12. PageID #: 5



22. Notwithstanding, Plaintiff Trozzi was advised that she could not see a doctor

   until April 13, 2018, and she remained separated from her Protonix.

23. On April 12, 2018 and on a “Lake County Adult Detention Facility Incident

   Report” form, Defendant Stakich noted the following:

      On 4-12-18 at 0220 hours, inmate Trozzi 2C#2L called Officer
      Zupancic in the tower claiming to be suffering from severe
      abdominal pains. Officer Zupancic advised me of this and I
      immediately responded to inmate Trozzi’s cell. I found inmate
      Trozzi sitting on the edge of her bunk, doubled over in pain. She
      claimed to have had stomach issues in the past and a surgery a
      couple of years ago. . . . Inmate Trozzi could not walk under her
      own power, so I brought a wheelchair to her. At 0230 hours inmate
      Trozzi’s vitals were taken by Sgt. Capron. Her vitals were 131/96,
      SPO 100, HR 86. Inmate Trozzi was given a Bismuth tablet to see if it
      would settle her stomach down. Due to the fact that inmate Trozzi
      still seemed to be in significant pain, Sgt. Capron ordered her to be
      relocated to Female Holding until cleared by Medical. . . . Sgt.
      Capron called Nurse Snow and advised her of the situation. Nurse
      Snow agreed to have Trozzi isolated until seen in a.m. sick call. I
      packed all of inmate Trozzi’s belongings and brought them to
      Female Booking.

24. Additionally, Plaintiff Trozzi was covered in her own urine and feces, and no

   one would help her change.

25. Despite knowing the grave condition Plaintiff Trozzi was in, Defendant

   Stakich put Plaintiff Trozzi in isolation, where he knew she would not receive

   medical care and attention. Defendant Stakich knew it would be hours until

   Defendant Snow arrived for “a.m. sick call.” Defendant Stakich was

   deliberately indifferent to the serious medical needs of Plaintiff Trozzi.

26. Despite knowing the grave condition Plaintiff Trozzi was in, Defendant

   Capron merely ordered that Plaintiff Trozzi be moved from one location in




                                         5
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 6 of 12. PageID #: 6



   the jail to another, where he knew she would not receive medical care and

   attention. Defendant Capron knew it would be hours until Defendant Snow

   arrived for “a.m. sick call.” Defendant Capron was deliberately indifferent to

   the serious medical needs of Plaintiff Trozzi.

27. Defendants Stakich and Capron acted pursuant to Defendants Lake County

   and Dunlap’s policy, practice and/or custom.

28. When Defendant Snow finally arrived and attended to Plaintiff Trozzi

   approximately five hours and forty minutes later at 8:00 AM on April 12,

   2018, Plaintiff Trozzi, while hysterically crying in grave condition, advised

   Defendant Snow that she was developing a stomach ulcer and needed her

   prescribed Protonix.

29. In response, Defendant Snow said, “Stop right there, Ms. Trozzi. You need to

   calm yourself. You are obviously not ready to talk to me. I’ll be back before

   the end of my shift.”

30. Despite knowing the grave condition Plaintiff Trozzi was in, Defendant Snow

   deliberately failed to give Plaintiff Trozzi adequate medical care and

   attention.

31. Hours passed before Defendant Snow came back. When she did, she said,

   “Ms. Trozzi, you need to shut the f*** up. You are obviously exaggerating and

   lying and I don’t want to hear another f***ing word from or about you. If I

   hear anything, even a peep from you, you will be thrown in the hole [solitary




                                         6
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 7 of 12. PageID #: 7



   confinement]. There is absolutely nothing anyone here can or will do for you.

   You are on the ‘sick list’ to be seen by the doctor tomorrow.”

32. Defendant Snow again deliberately failed to attend to Plaintiff Trozzi’s

   serious medical needs.

33. The next day, on April 13, 2018, Plaintiff Trozzi was finally seen by a doctor.

   Plaintiff Trozzi was still covered in her own urine and feces, in addition to

   bloody vomit, and she was still unable to walk. The doctor quickly

   recognized Plaintiff Trozzi was in grave condition and immediately ordered

   her to be taken by ambulance to the hospital, where she underwent

   emergency surgery.

34. In his April 13, 2018 “POSTOPERATIVE DIAGNOSES/OPERATIVE

   FINDINGS”, Dr. Tomasz Rogula, MD, PhD. found Plaintiff Trozzi had indeed

   suffered an ulcer, in addition to the following:

      1. Septic shock.
      2. Very large intrahepatic abscess localized in the edge of the left
         lobe of the liver measuring about 10 cm.
      3. Large multiple abscesses localized between the left lobe of the
         liver, spleen, remnant stomach, gastric pouch, and the left
         diaphragm.
      4. Large perforated marginal ulcer localized at the gastrojejunal
         anastomosis with at least 1 cm opening into the peritoneal.

35. As a result of Defendants’ conduct, Plaintiff Trozzi suffered economic injury

   and various physical, mental and emotional injuries in jail, and she continues

   to suffer today and she will suffer in the future.

36. As a result of Defendants’ conduct, Plaintiff Trozzi underwent and endured

   multiple surgeries during her yearlong hospitalization and she is



                                         7
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 8 of 12. PageID #: 8



   permanently scarred as a result of Defendants’ deliberate indifference to her

   serious medical needs.

                                       COUNT 1
                42 U.S.C. § 1983 - Eighth and Fourteenth Amendments
           Against Defendants Diane Snow, Ryan Stakich and Scott Capron

37. All of the foregoing paragraphs are incorporated as though fully set forth

   here.

38. Under the color of law, Defendants Snow, Stakich and Capron deprived

   Plaintiff Trozzi of the rights, privileges and immunities guaranteed by the

   Eighth and Fourteenth Amendments of the United States Constitution,

   including the right to receive adequate medical care and attention as a jail

   inmate.

39. Defendants Snow, Stakich and Capron were each deliberately indifferent to

   the serious medical needs of Plaintiff Trozzi, as described above.

40. Defendants Snow, Stakich and Capron each saw the condition Plaintiff Trozzi

   was in.

41. Defendants Snow, Stakich and Capron each caused Plaintiff Trozzi harm,

   through their acts and failures to act, as described above.

42. Defendants imposed cruel and unusual punishment upon Plaintiff Trozzi, in

   violation of the Eighth and Fourteenth Amendments of the United States

   Constitution.

43. As a direct and proximate result of the Defendants’ conduct, Plaintiff Trozzi’s

   constitutional rights were violated and she suffered injuries and damages,




                                         8
   Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 9 of 12. PageID #: 9



   including but not limited to physical sickness and injury, physical pain and

   suffering, emotional pain and suffering, lost wages, permanent scarring and

   other grievous and continuing injuries and damages.

44. Defendants are jointly and severally liable for this conduct.

                                     COUNT 2
                42 U.S.C. § 1983 - Monell Policy and Practice Claim
               Against Defendants Lake County and Daniel Dunlap

45. All of the foregoing paragraphs are incorporated as though fully set forth

   here.

46. The actions and inactions of Defendants Snow, Stakich and Capron, as

   described above, were undertaken pursuant to policies, practices and/or

   customs of Defendants Lake County and Dunlap, who acted under the color

   of law.

47. Defendants Lake County and Dunlap approved, encouraged and/or ratified

   Defendants Snow, Stakich and Capron’s conduct.

48. Defendants Lake County and Dunlap’s policy, practice and/or custom

   includes the failure to adequately train, supervise, monitor and discipline

   Lake County jail personnel, including Defendants Snow, Stakich and Capron,

   who engage in constitutional violations.

49. Defendants Lake County and Dunlap’s policy, practice and/or custom allow

   inmates to be housed without their prescribed medication.




                                         9
 Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 10 of 12. PageID #: 10



50. Defendants Lake County and Dunlap’s policy, practice and/or custom do not

   grant correctional officers or nurses the authority to provide inmates the

   emergency medical treatment they need.

51. One or more of the polices, practices and/or customs was maintained and

   implemented by Defendants Lake County and Dunlap with deliberate

   indifference to Plaintiff Trozzi’s constitutional rights and were a moving force

   behind the violations of those rights.

52. These widespread practices were so well-settled as to constitute de facto

   policy and were allowed to exist because policymakers with authority over

   the conduct exhibited deliberate indifference to the problems, thereby

   effectively ratifying them.

53. As a direct and proximate result of Defendants Lake County and Dunlap’s

   actions and inactions, Plaintiff Trozzi’s constitutional rights were violated

   and she suffered injuries and damages, including but not limited to physical

   sickness and injury, physical pain and suffering, emotional pain and

   suffering, lost wages, permanent scarring and other grievous and continuing

   injuries and damages.

54. Defendants are jointly and severally liable for this conduct.

                                 Prayer for Relief

       WHEREFORE, Plaintiff Sheri Trozzi respectfully requests that the Court

grant her judgment against Defendants, jointly and severally, as follows:




                                         10
 Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 11 of 12. PageID #: 11



A.   That the Court award Plaintiff Trozzi compensatory damages, economic

     and noneconomic, for the physical sickness and injury, physical pain and

     suffering, emotional pain and suffering, lost wages, permanent scarring

     and other grievous and continuing injuries and damages she suffered and

     will suffer in the future;

B.   That the Court award Plaintiff Trozzi punitive damages against each

     individual Defendant due to their malicious misconduct, willfulness,

     wantonness, recklessness and conscious disregard for Plaintiff’s rights and

     safety;

C.   That the Court award Plaintiff Trozzi attorney and expert fees pursuant to

     42 U.S.C. § 1988, costs, and interest; and

D.   That the Court award Plaintiff Trozzi such other and further relief as may

     be just, equitable and proper.

                                        Respectfully Submitted,

                                        /s/ Kevin M. Gross
                                        Lewis A. Zipkin, Esq. (0030688)
                                        Kevin M. Gross, Esq. (0097343)
                                        ZIPKIN WHITING CO., L.P.A.
                                        The Zipkin Whiting Building
                                        3637 South Green Road
                                        Beachwood, Ohio 44122
                                        zfwlpa@aol.com
                                        kgross.zipkinwhiting@gmail.com
                                        Phone: 216-514-6400
                                        Fax: 216-514-6406

                                        Attorneys for Plaintiff Sheri Trozzi




                                       11
  Case: 1:20-cv-00684-PAG Doc #: 1 Filed: 03/31/20 12 of 12. PageID #: 12



                                   Jury Demand

       Plaintiff Sheri Trozzi hereby demands a trial by jury pursuant to Federal

Rule of Civil Procedure 38(b) on all issues so triable.

                                          /s/ Kevin M. Gross
                                          Attorney for Plaintiff Sheri Trozzi




                                         12
